Plaintiff Maud D. Lahr was a passenger in an automobile owned and driven by defendant. The road was slippery from snow. At plaintiff’s request defendant had slowed down speed. As defendant approached a hill at about twenty miles an hour she increased the speed of the car, then “ suddenly swung the car from the right to the left and back to the right, hitting a post,” and the plaintiff passenger was injured. Judgments reversed on the law and new trials granted, with costs to the appellants in one action to abide the event. Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ., concur.